—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), dated May 8, 1991, which, upon granting the defendant’s motion, made after the close of evidence during trial, pursuant to CPLR 4401 for judgment as a matter of law, is in favor of the defendant.
Ordered that the judgment is affirmed, with costs.
The plaintiff slipped and fell on naturally accumulated snow and ice in a parking lot allegedly plowed by the defendant. Having failed to submit any evidence at trial that the defendant made the condition of the lot more hazardous by plowing, the plaintiff failed to prove a prima facie case of negligence, and thus, the defendant was entitled to judgment as a matter of law (see, Spicehandler v City of New York, 303 NY 946; Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731; Nevins v Great Atl. & Pae. Tea Co., 164 AD2d 807; Herrick v Grand Union Co., 1 AD2d 911). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.